Citation Nr: 1827680	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUE

Entitlement to waiver of overpayment in the amount of $27,830.73, to include validity of the debt.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 decision by the Committee on Waivers and Compromises (COWC) at the VA Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the COWC denied a request for waiver of recovery of an overpayment of compensation benefits in the amount of $27,830.73, implicitly finding that the debt was validly created.  Jurisdiction over this case was subsequently transferred to the VARO in Baltimore, Maryland, and that office forwarded the appeal to the Board.

In January 2013, the appeal was remanded to fulfill the Veteran's request for a Board hearing.

In April 2018, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.

While the Veteran previously had a paper claims folder, the record in its entirety has been converted into an electronic file within the Veteran Benefits Management System (VBMS) paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is charged with an overpayment of compensation benefits in the amount of $27,830.73 due to fugitive felon status from September 19, 2006 to August 27, 2007 when his fugitive felon status was said to be resolved.

2.  From September 19, 2006 to August 27, 2007, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.


CONCLUSIONS OF LAW

1.  The discontinuance of the Veteran's service-connected compensation benefits from September 19, 2006 to August 27, 2007, based on fugitive felon status, was improper and the consequent debt invalidly created.  38 U.S.C. §§ 5107, 5313B (2012); 38 C.F.R. §§ 3.102, 3.665(n) (2017); VBA Letter 20-14-09 (June 23, 2014).

2.  The criteria for dismissal of the appeal for waiver of recovery of the overpayment of compensation benefits, in the amount of $27,830.73 are met.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As the instant decision is fully favorable, further discussion of VCAA compliance is not necessary.  

I.  Applicable laws and regulations

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C. § 5313B, which provides that a veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2)(i).  The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

In reviewing the extant law regarding the requirement of knowledge of a warrant in order for a veteran to be characterized as a "felony fugitive" under 38 U.S.C. § 5313B(b)(1)(A), the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge was not required to be a fugitive felon with respect to § 5313(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  However, this holding does not necessarily apply to the fleeing from prosecution or conviction provision of subsection (b)(1)(A), as the Mountford case involved fugitive felon status by virtue of the violation of the terms or probation under subsection (b)(1)(B) of the statute rather than fleeing to avoid prosecution under subsection (b)(1)(A).  The Court did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole likewise automatically makes one a fugitive felon under 5313B(b)(1)(A). Thus, Mountford is not necessarily controlling with respect to this issue.

Some guidance on the issue may be found in the Social Security Administration's (SSA's) counterpart of VA's fugitive felon law.  In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193   "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id. (quoting S. Rep. No. 107-86, at 17 (2001)).  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C. § 5313B (b)(1) cited above.  See 42 U.S.C. § 1382(e)(4)(A).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (2d Cir. 2005).  Although not binding on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection 38 U.S.C. § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Also of relevance, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for veterans while they are fugitive felons and dependents of veterans while the veteran is a fugitive felon.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Factual background

In April 2007, the VA Fugitive Felon program identified the Veteran as being the subject of an outstanding Delaware warrant for a felonious offense.  11 Del. C. 1953, § 825 (second degree burglary).  The National Crime Information Center (NCIC) offense code for the warrant was blank.  VA immediately notified the Veteran about his identification as a fugitive felon due to the outstanding warrant and the proposal to stop VA compensation.  No action would be taken for 60 days to allow him an opportunity to clear the warrant or advise VA about misidentification.  If no action was taken, his VA compensation award would stop on September 19, 2006 and resume when the warrant cleared.  

The Veteran resided in Maryland and the outstanding warrant was issued in Delaware.  Records from both the Maryland Delaware Courts summarized below.  

The Maryland Court records included a July 2006 report showing that a warrant was issued for a charge of fugitive of justice from Delaware.  The underlying crime included a felony, burglary in the second degree.  The Veteran was informed about the charge and released on bond.  A hearing was scheduled for October 4, 2006.  The handwriting concerning the hearing is difficult to make out, but it appears a dismissal occurred on October 4, 2006.  Another report on the following page lists a different case number with a fugitive from justice charge from Delaware.  For this charge, the Veteran was informed about the charge and released on bond in May 2007.  The hearing notes below reflected that the October 4, 2006 hearing charge was the same as the one for the September 27, 2007 hearing.  The hearing note reflected that this charge was dismissed.  Then, in May 2008, the Veteran submitted Maryland defendant trial summary confirming that the fugitive from justice charge from Delaware was dismissed on August 27, 2007.

Review of the Delaware Court docket showed that the Veteran was indicted on September 18, 2006 for burglary, theft and criminal mischief charges and a warrant was issued for extradition.  A Court summons was mailed on September 20, 2006 for a September 29, 2006 arraignment.  The mailed summons was returned on September 26, 2006.  The Veteran did not appear at the September 29, 2006 arraignment.  On September 15, 2008, the warrant was returned.  The charges were dismissed by the prosecution in November 2008.   

In July 2007, the Veteran responded to the April 2007 VA notice that he was unaware of the outstanding Delaware warrant.  He was an inpatient at a VA facility from September 2006 to April 2007.  Notably, an October 2006 letter from a VA facility confirms that the Veteran was able to leave the premises for a Maryland Court date.  The Veteran acknowledged having theft charges in Maryland and being imprisoned.  He had been released on bail and was seeking legal counsel. 

In February 2008, the RO terminated VA compensation benefits effective September 19, 2006.  

In March 2008, the Debt Management Center (DMC) determined that the Veteran was overpaid with a debt of $42,976.20.  

The Veteran responded in March 2008 with the above noted Maryland Court letter stating that the Delaware fugitive from justice charge was dismissed on August 27, 2007.  

In April 2008, the RO reinstated the Veterans VA compensation benefits from August 2007.  A retroactive payment of $15,155.47 was created to offset the original debt.  The retroactive benefits resulted in the current debt of $27,830.73.  See May 2009 COWC decision; July 2009 statement of the case.  

The Veteran had an April 2018 Board hearing.  He disputed his fugitive felon status.  Alteratively, he asserted that a debt wavier based upon equitable consideration was warranted.    

III.  Analysis

In this case, the Veteran asserts that he did not satisfy the regulatory definition of a "fugitive felon" and argues that the creation of the debt was improper.   Alternatively, he is seeking waiver of the overpayment.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, the Board must first address the whether the Veteran was properly deemed a "fugitive felon" from September 2006 to August 2007; in other words, whether the overpayment was properly created.

In this case, the Board finds that the Veteran was not a "fugitive felon" under 38 C.F.R. § 3.665(n) as contemplated by updated VA guidance and the persuasive Second Circuit holding in Oteze-Fowlkes, 432 F.3d at 97.  See VBA Letter 20-14-09 (June 23, 2014); see also 38 U.S.C. § 5313B(b)(1).  At best, the Maryland Court records indicate that the Veteran had notice of the charge in July 2006.  It appears the charge was dismissed at the October 2006 Maryland Court hearing.  The Delaware Court records do not clearly show that the Veteran was notified of the outstanding warrant and hearing.  The Delaware Court docket reflects that on September 20, 2006 a summons was mailed.  It was returned on September 26, 2006.  In August 2007, the fleeing charge was dismissed in Maryland.  In November 2008, the Delaware charges were dismissed for a failure to prosecute.    The fact that the charges were dismissed support an inference that the Veteran was either unaware and/or not properly notified about the outstanding Delaware warrant.  There is no affirmative evidence that the Veteran made an attempt to flee or avoid prosecution in any way during the period in question.  The Veteran and his spouse have provided competent and credible reports to the contrary.  The available Court records are unclear and do not conflict with the competent and credible reports by the Veteran and his spouse.  Resolving reasonable doubt in the Veteran's favor, the evidence does not show that the Veteran is fugitive felon for 38 C.F.R. § 3.3665(n)(2) purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given that the Veteran was not a fugitive felon during the period of September 19, 2006 to August 27, 2007, on the basis of Delaware issued warrant; he had a legal entitlement to compensation benefits during that period of time.  Thus, the $27,830.73 debt was not properly created and cannot legally be charged to the Veteran.

As the debt is invalid, the Board need not address entitlement to a waiver of overpayment of compensation benefits.  That issue is rendered moot and the appeal of that issue may be dismissed as there is no longer a specific error of fact or law to be determined.  See 38 U.S.C. § 7105(d)(5).  The Board notes, however, that the equities would clearly weigh in favor of waiver of recovery of the overpayment if that issue were addressed on the merits.

ORDER

The termination of VA compensation benefits for the period from of September 19, 2006 to August 27, 2007, based on a mischaracterization of the Veteran as a fugitive felon, was improper; the debt created was therefore invalid and restoration of service-connected compensation benefits for that period is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal for a waiver of recovery of the overpayment of service-connected compensation benefits in the amount of $27,830.73 is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


